Citation Nr: 0206744	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  01-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  
He died in December 1999 and the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Nashville, Tennessee.  In connection with this appeal the 
appellant testified before the undersigned in October 2001; a 
transcript of that hearing is associated with the claims 
file.

The appellant perfected an appeal as to the issue of 
entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318.  The provisions 
of 38 U.S.C.A. § 1318 provide for payments in certain 
circumstances as if the cause of death were service 
connected.  In light of the decision herein, which grants 
entitlement to service connection for the cause of the 
veteran's death, the claim of entitlement to dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. § 
1318 is rendered moot.  See Mintz v. Brown, 6 Vet. App. 277 
(1994) (the Board does not have jurisdiction to review a case 
if no benefit would accrue to the claimant).  

The Board also notes that in the written brief presentation 
dated in May 2002, the appellant's representative raises the 
matter of entitlement to Dependents' Education Assistance 
under Chapter 35.  However, eligibility for such benefit has 
already been established.  
FINDINGS OF FACT

1.  The veteran died in December 1999 from aspiration caused 
by acute alcoholism.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling.  

3.  The veteran's alcoholism was made more severe by reason 
of his service-connected PTSD.



CONCLUSION OF LAW

Service-connected disability caused the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the information and 
evidence currently of record to be sufficient to substantiate 
the appellant's claim.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

The veteran served in the Republic of Vietnam and received 
awards and medals indicative of combat, to include a Combat 
Infantryman's Badge.  He was diagnosed with PTSD related to 
his combat service, for which service connection was granted.

Medical records dated as far back as 1982 document the 
veteran's problem with continuous alcohol dependence.  From 
March to May 1986 he was hospitalized for depression and 
suicidal ideation associated with alcohol abuse.  It was 
noted that in March he had tried to drink himself to death.  
Also noted was a history of multiple hospitalizations for 
alcoholism.  In March 1990, the veteran was admitted to the 
Clarksville Memorial Hospital via the Emergency Room.  He was 
in an intoxicated state and beginning withdrawal, recovering 
from a seizure.  

In January 1991, the veteran was admitted to the psychiatric 
service from the emergency room after having been found in an 
intoxicated state in his apartment.  A report of 
hospitalization for the period March to April 1991 notes 
three prior suicide attempts along with a history of chronic 
alcohol dependence and psychiatric problems, to include 
diagnoses of PTSD, dysthymia and major depression.  Records 
further reflect admissions for alcoholism in June and 
December 1991.  In May 1992 the veteran was admitted to the 
hospital after he had been found unconscious from alcohol 
use.  In August 1993, he was admitted with a seven-day 
history of a drinking binge.  Again in December 1994 he was 
admitted on a binge-drinking episode, and was noted not to be 
taking his neuropsychiatric medications.  

At the time of VA examination in October 1997, the veteran's 
alcohol dependence was noted to be in full remission.  The 
examiner opined that PTSD symptoms were chronic and severe 
despite the reported abstinence.  Symptoms demonstrated 
throughout the veteran's lifetime included intrusive 
thoughts, nightmares and reports of hearing voices.

In August 1998 the veteran was admitted for hospitalization 
after having been on a four-day alcohol binge.  Psychiatric 
consultation resulted in a diagnosis of PTSD.  The veteran's 
spouse reported the veteran had recently discontinued his 
neuropsychiatric medications without consulting his 
physicians, followed by erratic behavior and alcohol use.  A 
September 1998 report of hospitalization notes the veteran's 
admission after having been found unresponsive at home after 
drinking several gallons of whiskey.

The veteran was hospitalized in May 1999.  He was noted to 
have ended up in an alcohol coma one month previously.  The 
hospitalization report notes the veteran had not been 
compliant with his medications and was worried that his 
drinking caused more side effects of his antidepressant.  He 
was put on alcohol detoxification protocol and tapered from 
medications.  The veteran was hospitalized at a VA facility 
from June to July 1999 with pertinent diagnoses of alcohol 
dependence and PTSD.  He denied the use of alcohol since his 
last visit.  It was noted that his worst period of drinking 
was the month prior to hospitalization in May 1999, at which 
time he drank himself into a coma.  

The veteran was hospitalized at a VA facility from July to 
August 1999 with pertinent diagnoses of alcohol dependence 
and a history of PTSD.  He reported he had been drinking 
intermittently since 1998, after a period of abstaining from 
1991 to 1998.  He also indicated he was noncompliant with 
psychiatric medications.  The hospitalization report notes 
the veteran had been using more alcohol than reported to the 
treatment team, and using more medications than prescribed.  
He was discharged to the substance abuse team.  Subsequent 
progress notes include note that the veteran had had serious 
thoughts of suicide and attempts in the past 30 days, and 
also note his inability to control the use of alcohol.  He 
expressed a desire to overcome his problems with alcohol.  

The veteran presented for a VA competency examination in 
December 1999.  The examiner noted the veteran's history of 
intrusive thoughts, flashbacks, nightmares and sleeping 
problems, and his report of hearing voices telling him to do 
things such as hurt himself.  The veteran reported his last 
suicide attempt had been three years earlier.  He also 
reported he had not used alcohol since June 1999.  He was 
irritable, depressed, and reported avoiding social contact.  
He denied suicidal ideation, but complained that his PTSD 
made his life a "living hell."  He was taking multiple 
psychiatric medications at the time.  He was adjudged 
competent to manage his benefits and diagnosed with severe 
PTSD, and alcohol dependence in remission.

The veteran died in December 1999.  The death certificate 
identifies probable aspiration as the immediate cause of 
death, and indicates that such was due to or a consequence of 
acute alcoholism.

The appellant testified before the undersigned in October 
2001.  She argued that the veteran's alcoholism and the 
aspiration that caused his death were related to his service-
connected PTSD.  She and her appointed representative pointed 
to evidence in the claims file showing the veteran's ongoing 
psychiatric problems as well as his hospitalizations for 
suicide attempts and his documented history of continuous 
alcohol dependence and abuse.  The appellant indicated the 
veteran would utilize alcohol to treat his PTSD symptoms, 
such as to make his hallucinations or intrusive memories of 
Vietnam go away.  

In March 2002, the Board requested a specialist's opinion as 
to whether it was at least as likely as not that service-
connected PTSD caused or worsened the veteran's alcoholism.  
In April 2002, a physician, the Director, Addictions Care 
Line of the VA Puget Sound Health Care System provided the 
requested opinion.  The Director noted that the veteran had 
had a complex and interrelated set of medical and psychiatric 
conditions.  The Director indicated it was well established 
that there exists a firm relationship between PTSD and 
alcohol dependence, to include evidence that the existence of 
PTSD predisposes an individual to alcohol dependence because 
the individual will use alcohol to self-medicate symptoms of 
anxiety.  The Director noted the veteran clearly had both 
PTSD and severe alcohol dependence and then set out 
information based on a review of the claims file.  The 
Director noted the veteran's hospitalizations in August and 
September 1998 for nearly lethal alcohol overdoses and 
required detoxification, as well as hospitalization in July 
1999 at which time the veteran's Klonopin use was tapered.  
The Director noted that, according to the veteran's spouse, 
he started using alcohol again in August 1999.  The Director 
also noted other factors relevant to the veteran's 
alcoholism, to include a family history of alcohol problems 
and concluded that PTSD did not cause the veteran's alcohol 
dependence.  However, the Director opined that it was at 
least as likely as not that the veteran's service-connected 
PTSD worsened his alcoholism.

Based on the above the Board concludes that the evidence 
supports a grant of service connection for the cause of the 
veteran's death.  The evidence shows that the veteran's death 
was probably due to aspiration resulting from alcoholism.  He 
was service-connected for PTSD at the 100 percent level and 
the record contains a competent medical opinion that the 
veteran's severe PTSD worsened his alcoholism.  This medical 
opinion of a nexus between the veteran's PTSD and alcoholism 
is based upon a review of the pertinent evidence, to include 
medical evidence and statements made by both the appellant 
and the veteran suggesting that the veteran increased his 
alcohol use during periods of increased PTSD symptomatology, 
to include as an attempt to stop or lessen intrusive thoughts 
and nightmares.  The evidentiary record also shows a pattern 
of the veteran abusing alcohol to the point he would enter 
into a coma and then require hospitalization and 
detoxification.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

